Case 2:20-bk-13029-SK   Doc 24 Filed 06/15/21 Entered 06/15/21 11:17:24   Desc
                         Main Document    Page 1 of 4
Case 2:20-bk-13029-SK   Doc 24 Filed 06/15/21 Entered 06/15/21 11:17:24   Desc
                         Main Document    Page 2 of 4
Case 2:20-bk-13029-SK   Doc 24 Filed 06/15/21 Entered 06/15/21 11:17:24   Desc
                         Main Document    Page 3 of 4
Case 2:20-bk-13029-SK   Doc 24 Filed 06/15/21 Entered 06/15/21 11:17:24   Desc
                         Main Document    Page 4 of 4
